DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the Request for Continued Examination (RCE) dated 4/12/2022.
Claims 1, 5, and 8 are amended.
Claims 1-8 are pending.
Claims 1-8 are rejected.
The text of those sections of Title 35, United States Code not included in this Office action can be found in a prior Office action.

Claim Objections
The Examiner thanks Applicant for amending claims 1, 5, and 8 to cure the minor informalities noted in the objections to claims 1, 5, and 8 made in the final Office action dated 12/21/2021 and therefore respectfully withdraws the objections to claims 1, 5, and 8 made therein.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Exemplary independent claim 1 recites "…wherein the plurality of service registers are associated with an address range that is a sub-set of all addresses in the cache IP and the address range is defined as contiguous addresses between a start address and an end address, wherein only cache lines whose address is within the address range that falls between the start address and the end address are automatically invalidated using a trigger thereby ensuring any modified data at an address within the address range is no longer stored in the cache IP and main memory contains a latest copy of all modified data within the address range" (independent claim 1, lines 6-13).  Independent claims 5 and 8 both recite similar limitations.  In the Remarks dated 4/12/2022, Applicant clearly states that "[s]ervice registers do not store data;" however, it appears that the above recitation of independent claim 1 allows service registers to store data.  This is true because "the plurality of service registers are associated with an address range that is a sub-set of all addresses in the cache IP and the address range is defined as contiguous addresses between a start address and an end address," and "only cache lines whose address is within the address range that falls between the start address and the end address are automatically invalidated using a trigger thereby ensuring any modified data at an address within the address range is no longer stored in the cache IP and main memory contains a latest copy of all modified data within the address range" (emphasis added).  The Examiner is uncertain whether "the address range" is intended to refer to only the service registers (in which cache service registers would be allowed to store modified data) or to a sub-set of cache lines or to some other group of cache lines.  For the sake of examination, the Examiner has broadly interpreted "the address range" to refer to any lines of cache.  Dependent claims 2-4, which ultimately depend from independent claim 1, and dependent claims 6-7, which ultimately depend from independent claim 5, are rejected for carrying the same deficiency. 
/
Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,895,487 (“Boyd”) in view of U.S. Patent No. 5,586,293 (“Baron”).
As per claim 1, Boyd substantially teaches a cache intellectual property (IP) (Boyd, FIG. 6) comprising:
a plurality of service registers; and a service port for accessing the plurality of service registers: (Boyd, Abstract; FIG. 5; FIG. 6, reference numerals 611, 612, 613, 614, 621, 622, 623, 624, 641 642, 643, and 644; and column 7, line 36, to column 11, line 11, where a multiprocessor “node” chip is illustrated in which each processor 611-614 respectively has an on-chip L1 cache 621-624 and an associated L2 cache 641-644.  Data stored in lines of cache (i.e., within registers of cache) may be transferred between caches (from L1 to L2 cache; from L2 to L1 cache; and from either level of cache to main memory); each cache may store and transfer lines of data (i.e., data stored in multiple registers of cache) between caches and to main memory, which means that each of the caches contains multiple (i.e., at least two) lines of cache for storing data (i.e.,  registers for storing data).  The Examiner notes that each cache is used to store data that is used to service requests of each cache, which means each register of each cache is a service register that is used to service requests for data.  In addition, each level of cache comprises at least one port that is used to access lines of cache.  Since data transfers to and from cache occur (e.g., in order to service requests for data), the at least one port is a service port used to access data stored within service registers of the cache.  Boyd therefore substantially teaches a plurality of service registers; and a service port for accessing the plurality of service registers).
Boyd does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Baron teaches real-time cache implemented in on-chip memory having standard and cache operating modes.
As per claim 1, Baron particularly teaches:
wherein each service register stores maintenance operations information, which includes at least one of initialization and management of the cache IP: (Baron, Abstract; FIG. 2, reference numeral 56; and column 4, line 43, to column 5, line 62, where the cache of Baron includes a "valid bit" associated with each 32-bit word of data stored within cache.  The "valid bit" of Baron is used to denote whether data stored in cache is valid; when data requested by a first requestor from the cache is stored in the cache but has a "valid bit" value of 0, a cache maintenance operation is performed in which a copy of requested data is fetched from main memory, returned to the first requestor, and also stored into cache with a "valid bit" value of 1.  Each 32-bit word stored in the cache thus has an associated "valid bit" that is also stored in the cache to denote whether a cache maintenance operation of fetching data from memory may be required.  The Examiner notes that the "valid bit," since it is used for performing management operations for the cache (e.g., eviction and writeback), is information for management of the cache.  Baron therefore particularly teaches wherein each service register stores maintenance operations information, which includes at least one of initialization and management of the cache IP);
wherein the plurality of service registers are associated with an address range that is a sub-set of all addresses in the cache IP and the address range is defined as contiguous addresses between a start address and an end address, wherein only cache lines whose address is within the address range that falls between the start address and the end address are automatically invalidated using a trigger thereby ensuring any modified data at an address within the address range is no longer stored in the cache IP and main memory contains a latest copy of all modified data within the address range: (Baron, Abstract; FIG. 3; and claims 1 and 3, where all cache lines (i.e., an address range of cache lines) are automatically flushed from cache when an input (i.e., a trigger) is received on CACHE FLUSH line 67.  The Examiner notes that the cache of Baron does not store modified data and is filled using latest data stored in main memory, so main memory and the cache of Baron by definition contain the latest copy of data.  The Examiner notes that an invalid cache line is effectively no longer stored in cache because the space taken by an invalid cache line may be used to store incoming cache data.  When the cache of Baron is not full (such that only a subset of cache lines contain data) and a CACHE FLUSH trigger is received, only the subset of cache lines containing data are flushed (i.e., invalidated).  The Examiner notes that cache lines are by definition logically contiguous, so when a subset of cache lines contains data and other cache lines are empty, only the subset of logically contiguous cache lines (i.e., cache lines between a logically contiguous start address and end address) are flushed.  Baron therefore particularly teaches wherein the plurality of service registers are associated with an address range that is a sub-set of all addresses in the cache IP and the address range is defined as contiguous addresses between a start address and an end address, wherein only cache lines whose address is within the address range that falls between the start address and the end address are automatically invalidated using a trigger thereby ensuring any modified data at an address within the address range is no longer stored in the cache IP and main memory contains a latest copy of all modified data within the address range).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Baron and Boyd before them before the instant application was effectively filed, to modify the system of Boyd to include the principle of Baron of flushing a selected group of cache lines.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a cache management technique that uses a global FLUSH instruction that flushes cache lines in a single cycle in order to prevent consistency problems when an external device loads new data (Baron, column 2, lines 51-54).
As per claim 2, the rejection of claim 1 is incorporated, and Boyd further substantially teaches further comprising:
a first port for communication upstream with a master issuing read and write transactions: (Boyd, Abstract; FIG. 5; FIG. 6, reference numerals 611, 612, 613, 614, 621, 622, 623, 624, 641 642, 643, and 644; and column 7, line 36, to column 11, line 11, where a multiprocessor “node” chip is illustrated in which each processor 611-614 respectively has an on-chip L1 cache 621-624 and an associated L2 cache 641-644. A processor, such as processor 611, may issue requests to L1 caches to read or write data; if this request misses in the L1 caches, the request is forwarded to L2 cache; if a miss occurs in L2 cache, the request is forwarded to main memory for retrieval therefrom.  This means that each L1 cache and each L2 cache comprises an upstream port for receiving read and write transactions from a processor (i.e., a master).  Boyd therefore substantially teaches a first port for communication upstream with a master issuing read and write transactions).
As per claim 3, the rejection of claim 2 is incorporated, and Boyd further substantially teaches further comprising:
a second port for communication downstream with a slave servicing the read and write transactions: (Boyd, Abstract; FIG. 5; FIG. 6, reference numerals 611, 612, 613, 614, 621, 622, 623, 624, 641 642, 643, and 644; and column 7, line 36, to column 11, line 11, where a multiprocessor “node” chip is illustrated in which each processor 611-614 respectively has an on-chip L1 cache 621-624 and an associated L2 cache 641-644. A processor, such as processor 611, may issue requests to L1 caches to read or write data; if this request misses in the L1 caches, the request is forwarded to L2 cache; if a miss occurs in L2 cache, the request is forwarded to main memory for retrieval therefrom.  This means that each L1 cache and each L2 cache comprises a downstream port for forwarding read and write transactions from caches to main memory (i.e., a slave that services read and write transactions).  Boyd therefore substantially teaches a second port for communication downstream with a slave servicing the read and write transactions).
As per claim 4, the rejection of claim 3 is incorporated, and Boyd further substantially teaches:
wherein the slave is the main memory: (Boyd, Abstract; FIG. 5; FIG. 6, reference numerals 611, 612, 613, 614, 621, 622, 623, 624, 641 642, 643, and 644; and column 7, line 36, to column 11, line 11, where a multiprocessor “node” chip is illustrated in which each processor 611-614 respectively has an on-chip L1 cache 621-624 and an associated L2 cache 641-644. A processor, such as processor 611, may issue requests to L1 caches to read or write data; if this request misses in the L1 caches, the request is forwarded to L2 cache; if a miss occurs in L2 cache, the request is forwarded to main memory for retrieval therefrom.  This means that each L1 cache and each L2 cache comprises a downstream port for forwarding read and write transactions from caches to main memory (i.e., a slave that services read and write transactions).  Boyd therefore substantially teaches wherein the slave is the main memory).
As per claim 5, Boyd substantially teaches a method for automatically flushing some cache lines of a cache intellectual property (IP) (Boyd, column 6, line 60, to column 7, line 9), the method comprising:
selecting a plurality of service registers: (Boyd, Abstract; FIG. 5; FIG. 6, reference numerals 611, 612, 613, 614, 621, 622, 623, 624, 641 642, 643, and 644; column 5, line 53, to column 6, line 7; and column 7, line 36, to column 11, line 11, where a multiprocessor “node” chip is illustrated in which each processor 611-614 respectively has an on-chip L1 cache 621-624 and an associated L2 cache 641-644.  Data stored in lines of cache (i.e., within registers of cache) may be transferred between caches (from L1 to L2 cache; from L2 to L1 cache; and from either level of cache to main memory); each cache may store and transfer lines of data (i.e., data stored in multiple registers of cache) between caches and to main memory, which means that each of the caches contains multiple (i.e., at least two) lines of cache for storing data (i.e.,  registers for storing data) that is used to service requests for data.  In addition, each level of cache comprises at least one port that is used to access lines of cache.  Since data transfers to and from cache occur, data of selected lines of cache are selected in order to be transferred.  Boyd therefore substantially teaches selecting a plurality of service registers).
Boyd does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Baron teaches real-time cache implemented in on-chip memory having standard and cache operating modes.
As per claim 5, Baron particularly teaches:
wherein each service register stores maintenance operations information, which includes at least one of initialization and management of the cache IP: (Baron, Abstract; FIG. 2, reference numeral 56; and column 4, line 43, to column 5, line 62, where the cache of Baron includes a "valid bit" associated with each 32-bit word of data stored within cache.  The "valid bit" of Baron is used to denote whether data stored in cache is valid; when data requested by a first requestor from the cache is stored in the cache but has a "valid bit" value of 0, a cache maintenance operation is performed in which a copy of requested data is fetched from main memory, returned to the first requestor, and also stored into cache with a "valid bit" value of 1.  Each 32-bit word stored in the cache thus has an associated "valid bit" that is also stored in the cache to denote whether a cache maintenance operation of fetching data from memory may be required.  The Examiner notes that the "valid bit," since it is used for performing management operations for the cache (e.g., eviction and writeback), is information for management of the cache.  Baron therefore particularly teaches wherein each service register stores maintenance operations information, which includes at least one of initialization and management of the cache IP); 
automatically flushing some cache lines of a cache intellectual property (IP); defining an address range associated with the plurality of service registers selected, wherein the address range is a sub-set of all addresses in the cache IP and the address range is defined as contiguous addresses between a start address and an end address; defining a control register, wherein the control register can trigger a flush operation of the cache lines in the address range; and signaling the control register to execute a flush operation of only cache lines in the address range thereby ensuring data stored at the address range is no longer in the cache IP and main memory contains a latest copy of the data: (Baron, Abstract; FIG. 3; column 2, lines 51-54; column 3, lines 4-28; column 5, line 63, to column 6, line 32; and claims 1 and 3, where all cache lines (i.e., an address range of cache lines) are automatically flushed from cache when an input (i.e., a trigger) is received on CACHE FLUSH line 67.  When the CACHE FLUSH command is received, all tags that correspond to valid data stored in cache are reset to default values to invalidate data stored in cache.  The Examiner notes that invalidated data stored in cache is effectively no longer stored in cache because invalid cache data is not accessed beyond replacing the invalid data.  In addition, the system of Baron includes an operating mode register (OMR) that controls the operation mode of the cache to be in standard memory mode (also referred to as “PRAM mode”) and “CACHE MODE.”  The Examiner notes that the OMR is thus a control register.  The Examiner further notes that one or more cache lines, including all cache lines, may be flushed in either CACHE MODE or PRAM mode.  While Baron does not appear to explicitly teach that the control register executes the flushing of cache lines, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed that the control register (i.e., the OMR) executes flushing of cache lines because cache lines may be flushed when switching operating modes (e.g., from PRAM mode to CACHE MODE).  The modification would have been obvious because a person having ordinary skill in the art before the instant application was effectively filed would be motivated to increase system reliability by ensuring that cache contains most recent data from main memory (Baron, column 2, lines 51-54).  In addition, (Baron, Abstract; FIG. 3; and claims 1 and 3) teaches where all cache lines (i.e., an address range of cache lines) are automatically flushed from cache when an input (i.e., a trigger) is received on CACHE FLUSH line 67.  The Examiner notes that the cache of Baron does not store modified data and is filled using latest data stored in main memory, so main memory and the cache of Baron by definition contain the latest copy of data.  The Examiner notes that an invalid cache line is effectively no longer stored in cache because the space taken by an invalid cache line may be used to store incoming cache data.  When the cache of Baron is not full (such that only a subset of cache lines contain data) and a CACHE FLUSH trigger is received, only the subset of cache lines containing data are flushed (i.e., invalidated).  The Examiner notes that cache lines are by definition logically contiguous, so when a subset of cache lines contains data and other cache lines are empty, only the subset of logically contiguous cache lines (i.e., cache lines between a logically contiguous start address and end address) are flushed.  Baron therefore particularly teaches wherein the plurality of service registers are associated with an address range that is a sub-set of all addresses in the cache IP and the address range is defined as contiguous addresses between a start address and an end address, wherein only cache lines whose address is within the address range that falls between the start address and the end address are automatically invalidated using a trigger thereby ensuring any modified data at an address within the address range is no longer stored in the cache IP and main memory contains a latest copy of all modified data within the address range). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Baron and Boyd before them before the instant application was effectively filed, to modify the system of Boyd to include the principle of Baron of flushing a selected group of cache lines.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a cache management technique that uses a global FLUSH instruction that flushes cache lines in a single cycle in order to prevent consistency problems when an external device loads new data (Baron, column 2, lines 51-54).
As per claim 6, the rejection of claim 5 is incorporated, and Boyd further substantially teaches:
wherein flushed cache lines in the address range are written to the main memory: (Boyd, column 6, line 60, to column 7, line 9, where old data stored in lines of L1 cache and L2 cache may be cast out of either cache (i.e., flushed from either cache) directly to main memory.  Boyd therefore substantially teaches wherein flushed cache lines in the address range are written to the main memory).
As per claim 7, the rejection of claim 5 is incorporated, and Boyd further substantially teaches further comprising:
accessing the plurality of registers through a service port: (Boyd, Abstract; FIG. 5; FIG. 6, reference numerals 611, 612, 613, 614, 621, 622, 623, 624, 641 642, 643, and 644; and column 7, line 36, to column 11, line 11, where a multiprocessor “node” chip is illustrated in which each processor 611-614 respectively has an on-chip L1 cache 621-624 and an associated L2 cache 641-644.  Data stored in lines of cache (i.e., within registers of cache) may be transferred between caches (from L1 to L2 cache; from L2 to L1 cache; and from either level of cache to main memory); each cache may store and transfer lines of data (i.e., data stored in multiple registers of cache) between caches and to main memory, which means that each of the caches contains multiple (i.e., at least two) lines of cache for storing data (i.e.,  registers for storing data).  In addition, each level of cache comprises at least one port that is used to access lines of cache.  Since data transfers to and from cache occur, data of selected lines of cache are selected in order to be transferred.  Boyd therefore substantially teaches accessing the plurality of registers through a service port). 
As per claim 8, Boyd substantially teaches a method comprising:
wherein the service registers are accessed using an address range of cache lines of a cache IP: (Boyd, Abstract; FIG. 5; FIG. 6, reference numerals 611, 612, 613, 614, 621, 622, 623, 624, 641 642, 643, and 644; column 5, line 53, to column 6, line 7; column 6, line 60, to column 7, line 9; and column 7, line 36, to column 11, line 11, where a multiprocessor “node” chip (i.e., a cache IP) is illustrated in which each processor 611-614 respectively has an on-chip L1 cache 621-624 and an associated L2 cache 641-644.  Data stored in lines of cache (i.e., within registers of cache) may be transferred between caches (from L1 to L2 cache; from L2 to L1 cache; and from either level of cache to main memory); each cache may store and transfer lines of data (i.e., data stored in multiple registers of cache) between caches and to main memory, which means that each of the caches contains multiple (i.e., at least two) lines of cache for storing data (i.e.,  registers for storing data) that is used to service requests for data.  The Examiner notes that each cache is used to store data that is used to service requests of each cache, which means each register of each cache is a service register that is used to service requests for data.  In addition, each level of cache comprises at least one port that is used to access lines of cache.  Since data transfers to and from cache occur (e.g., in order to service requests for data), the at least one port is a service port used to access data stored within service registers of the cache.  Boyd therefore substantially teaches wherein the service registers are accessed using an address range of cache lines of a cache IP).
Boyd does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Baron teaches real-time cache implemented in on-chip memory having standard and cache operating modes.
As per claim 8, Baron particularly teaches:
defining a control register from a plurality of service registers; wherein the service registers are accessed using an address range of cache lines of a cache intellectual property (IP), wherein the address range is a sub-set of all cache line addresses and the address range is defined as contiguous addresses between a start address and an end address; sending a trigger command to the control register; and flushing the plurality of service registers and only the plurality of cache lines within the address range, wherein the trigger causes flushing of maintenance operations information, which includes at least one of initialization and management of the cache IP, stored at each service register of the plurality of service registers and flushing of only cache lines in the address range ensures data stored at the address range is no longer in the cache IP and main memory has a most current version of data: (Baron, Abstract; FIG. 2, reference numeral 56; FIG. 3; column 2, lines 51-54; column 3, lines 4-28; column 4, line 43, to column 5, line 62; column 5, line 63, to column 6, line 32; and claims 1 and 3, where the cache of Baron includes a "valid bit" associated with each 32-bit word of data stored within cache.  The "valid bit" of Baron is used to denote whether data stored in cache is valid; when data requested by a first requestor from the cache is stored in the cache but has a "valid bit" value of 0, a cache maintenance operation is performed in which a copy of requested data is fetched from main memory, returned to the first requestor, and also stored into cache with a "valid bit" value of 1.  Each 32-bit word stored in the cache thus has an associated "valid bit" that is also stored in the cache to denote whether a cache maintenance operation of fetching data from memory may be required.  In addition, (Baron, Abstract; FIG. 3; column 2, lines 51-54; column 3, lines 4-28; column 5, line 63, to column 6, line 32; and claims 1 and 3) teaches where all cache lines (i.e., an address range of cache lines) are automatically flushed from cache when an input (i.e., a trigger) is received on CACHE FLUSH line 67.  When the CACHE FLUSH command is received, all tags that correspond to valid data stored in cache are reset to default values to invalidate data stored in cache.  The Examiner notes that invalidated data stored in cache is effectively no longer stored in cache because invalid cache data is not accessed beyond replacing the invalid data.  In addition, the system of Baron includes an operating mode register (OMR) that controls the operation mode of the cache to be in standard memory mode (also referred to as “PRAM mode”) and “CACHE MODE.”  The Examiner notes that the OMR is thus a control register.  The Examiner further notes that one or more cache lines, including all cache lines, may be flushed in either CACHE MODE or PRAM mode.  While Baron does not appear to explicitly teach that the control register executes the flushing of cache lines, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed that the control register (i.e., the OMR) executes flushing of cache lines because cache lines may be flushed when switching operating modes (e.g., from PRAM mode to CACHE MODE).  The modification would have been obvious because a person having ordinary skill in the art before the instant application was effectively filed would be motivated to increase system reliability by ensuring that cache contains most recent data from main memory (Baron, column 2, lines 51-54).  In addition, (Baron, Abstract; FIG. 2, reference numeral 56; FIG. 3; column 2, lines 51-54; column 3, lines 4-28; column 4, line 43, to column 5, line 62; column 5, line 63, to column 6, line 32; and claims 1 and 3, where the cache of Baron includes a "valid bit" associated with each 32-bit word of data stored within cache.  The "valid bit" of Baron is used to denote whether data stored in cache is valid; when data requested by a first requestor from the cache is stored in the cache but has a "valid bit" value of 0, a cache maintenance operation is performed in which a copy of requested data is fetched from main memory, returned to the first requestor, and also stored into cache with a "valid bit" value of 1.  Each 32-bit word stored in the cache thus has an associated "valid bit" that is also stored in the cache to denote whether a cache maintenance operation of fetching data from memory may be required.  The Examiner notes that the "valid bit," since it is used for performing management operations for the cache (e.g., eviction and writeback), is information for management of the cache.  In addition, (Baron, Abstract; FIG. 3; column 2, lines 51-54; column 3, lines 4-28; column 5, line 63, to column 6, line 32; and claims 1 and 3) teaches where all cache lines (i.e., an address range of cache lines) are automatically flushed from cache when an input (i.e., a trigger) is received on CACHE FLUSH line 67.  When the CACHE FLUSH command is received, all tags that correspond to valid data stored in cache are reset to default values to invalidate data stored in cache.  The Examiner notes that invalidated data stored in cache is effectively no longer stored in cache because invalid cache data is not accessed beyond replacing the invalid data.  In addition, the system of Baron includes an operating mode register (OMR) that controls the operation mode of the cache to be in standard memory mode (also referred to as “PRAM mode”) and “CACHE MODE.”  The Examiner notes that the OMR is thus a control register.  The Examiner further notes that one or more cache lines, including all cache lines, may be flushed in either CACHE MODE or PRAM mode.  While Baron does not appear to explicitly teach that the control register executes the flushing of cache lines, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed that the control register (i.e., the OMR) executes flushing of cache lines because cache lines may be flushed when switching operating modes (e.g., from PRAM mode to CACHE MODE).  The modification would have been obvious because a person having ordinary skill in the art before the instant application was effectively filed would be motivated to increase system reliability by ensuring that cache contains most recent data from main memory (Baron, column 2, lines 51-54).  In addition, (Baron, Abstract; FIG. 3; and claims 1 and 3) teaches where all cache lines (i.e., an address range of cache lines) are automatically flushed from cache when an input (i.e., a trigger) is received on CACHE FLUSH line 67.  The Examiner notes that the cache of Baron does not store modified data and is filled using latest data stored in main memory, so main memory and the cache of Baron by definition contain the latest copy of data.  The Examiner notes that an invalid cache line is effectively no longer stored in cache because the space taken by an invalid cache line may be used to store incoming cache data.  When the cache of Baron is not full (such that only a subset of cache lines contain data) and a CACHE FLUSH trigger is received, only the subset of cache lines containing data are flushed (i.e., invalidated).  The Examiner notes that cache lines are by definition logically contiguous, so when a subset of cache lines contains data and other cache lines are empty, only the subset of logically contiguous cache lines (i.e., cache lines between a logically contiguous start address and end address) are flushed.  Baron therefore particularly teaches defining a control register from a plurality of service registers; wherein the service registers are accessed using an address range of cache lines of a cache intellectual property (IP), wherein the address range is a sub-set of all cache line addresses and the address range is defined as contiguous addresses between a start address and an end address; sending a trigger command to the control register; and flushing the plurality of service registers and only the plurality of cache lines within the address range, wherein the trigger causes flushing of maintenance operations information, which includes at least one of initialization and management of the cache IP, stored at each service register of the plurality of service registers and flushing of only cache lines in the address range ensures data stored at the address range is no longer in the cache IP and main memory has a most current version of data). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Baron and Boyd before them before the instant application was effectively filed, to modify the system of Boyd to include the principle of Baron of flushing a selected group of cache lines.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a cache management technique that uses a global FLUSH instruction that flushes cache lines in a single cycle in order to prevent consistency problems when an external device loads new data (Baron, column 2, lines 51-54). 

Response to Arguments
In the Remarks dated 4/12/2022, Applicant substantially argues:
The reasoning articulated in the final Office action dated 12/1/2022 for combining Boyd and Baron, even if considered correct (which Applicant does not concede) teaches away from the subject matter of the claims of the instant application because service registers in the proposed combination would store data instead of storing "maintenance operations information, which includes at least one of initialization and management of the cache IP."
Applicant's arguments dated 4/12/2022 have been fully considered, but they are not persuasive.  As noted in the above rejections, the claims of the instant application do not appear to recite that "[s]ervice registers do not store data," as admitted by Applicant in the Remarks dated 4/12/2022.  The "valid bit" of the proposed combination of Baron and Boyd, since it is used to perform cache management operations (e.g., eviction and data writeback), is indeed cache management information and thus corresponds to the broadly claimed "maintenance operations information, which includes at least one of initialization and management of the cache IP."  Applicant's arguments are therefore not persuasive.  
The proposed combination of Boyd and Baron, which flushes all cache lines, teaches away from the claimed feature of flushing "only cache lines whose address is within the address range that falls between the start address and the end address."
Applicant's arguments dated 4/12/2022 have been fully considered, but they are not persuasive.  As noted in the above rejections, a cache is a logically contiguous block of cache lines.  When a cache is only partially filled (i.e., only a subset of the logically contiguous cache lines are in use), receipt of a CACHE FLUSH trigger (as in the proposed combination of Baron and Boyd) would result in flushing of only cache lines currently being used to store data (i.e., a subset of cache lines) and that are within a logically contiguous address range spanning the zeroth line of cache to the last line of cache.  Applicant's arguments are therefore not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135